— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 10, 1975, which adopted and affirmed a referee’s decision sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment without good cause. The claimant’s supervisor testified that, on the morning following the claimant’s last full day of employment, he had reported at the place of employment for work but, prior to commencing work, he became involved in an argument with the supervisor and left the employment premises, saying that he was quitting. Both the claimant and his supervisor testified that the reason the claimant left the employment premises without working on that morning was because of an argument over whether or not his brother had been hired on the previous day to work for the employer. The record contains substantial evidence to support the finding of the board that the claimant voluntarily left his employment and the conflicting evidence as to good cause merely created issues of fact and credibility for the board. *1027Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.